UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended April 30, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53051 Advanced BioMedical Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 350 Fifth Avenue, 59th Floor New York, NY 10118 (Address of principal executive offices, including zip code.) (718) 766-7898 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ☒ NO ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ☒ NO ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or an emerging growth company. See definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ Emerging Growth Company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ☐ No ☒ As of June 19, 2017, there are 69,374,850 shares of common stock outstanding. All references in this Report on Form 10-Q to the terms “we”, “our”, “us”, the “Company”, “ABMT” and the “Registrant” refer to Advanced BioMedical Technologies, Inc. unless the context indicates another meaning. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures about Market Risk 13 Item 4. Controls and Procedures 13 PART II OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults upon Senior Securities 14 Item 4. Mine Safety Disclosure 14 Item 5. Other Information 14 Item 6. Exhibits 15 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying condensed consolidated unaudited financial statements of Advanced BioMedical Technologies, Inc., a Nevada corporation are condensed and, therefore, do not include all disclosures normally required by accounting principles generally accepted in the United States of America. These statements should be read in conjunction with the Company’s most recent annual financial statements for the year ended October 31, 2016 included in our Annual Report on Form 10-K/A filed with the U.S. Securities and Exchange Commission (“SEC”) on February 16, 2017. In the opinion of management, all adjustments necessary for a fair presentation have been included in the accompanying condensed consolidated financial statements and consist of only normal recurring adjustments. The results of operations presented in the accompanying condensed consolidated financial statements for the period ended April 30, 2017 are not necessarily indicative of the operating results that may be expected for the full year ending October 31, 2017. 3 ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF APRIL 30, 2017 (UNAUDITED) ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONTENTS Pages Condensed Consolidated Balance Sheets as of April 30, 2017 (unaudited) and October 31, 2016 F - 2 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three and the six months ended April 30, 2017 and 2016 (unaudited) F - 3 Condensed Consolidated Statements of Stockholders’ Deficit for the period from October 31, 2016 through April 30, 2017 (unaudited) F - 4 Condensed Consolidated Statements of Cash Flows for the six months ended April 30, 2017 and 2016 (unaudited) F - 5 Notes to Condensed Consolidated Financial Statements (unaudited) F - 6 – F - 9 ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Apr 30, October 31, 2017 2016 (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ 35,872 $ 6,559 Inventories — — Other receivables and prepaid expenses 21,506 20,465 Total Current Assets 57,378 27,024 Property and equipment, cost 465,447 473,240 Less: Accumulated depreciation (402,476 ) (400,772 ) PROPERTY AND EQUIPMENT, NET 62,971 72,468 DEPOSIT FOR PURCHASE OF PROPERTY AND EQUIPMENT — 1,218 TOTAL ASSETS $ 120,349 $ 100,710 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Other payables and accrued expenses $ 555,495 $ 468,574 Due to directors 331,573 363,765 Due to a stockholder 552,101 546,953 Due to related parties 3,169,688 3,083,713 Total Current Liabilities 4,608,857 4,463,005 COMMITMENTS AND CONTINGENCIES — — STOCKHOLDERS’ DEFICIT Common stock, $0.00001 par value, 100,000,000 shares authorized, 69,374,850 and 67,124,850 issued and outstanding as of April 30, 2017 and October 31, 2016 respectively 694 671 Additional paid-in capital 2,666,017 2,520,520 Accumulated deficit (7,325,146 ) (6,987,698 ) Accumulated other comprehensive income/(loss) 169,927 104,212 Total Deficit (4,488,508 ) (4,362,295 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 120,349 $ 100,710 The accompanying notes are an integral part of these consolidated financial statements F- 2 ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Three months ended Six months ended Apr 30, Apr 30, Apr 30, Apr 30, 2017 2016 2017 2016 OPERATING EXPENSES General and administrative expenses $ 100,238 $ 124,931 $ 169,861 $ 205,842 Depreciation 3,619 7,682 8,285 15,385 Research and development 12,977 17,092 27,276 52,536 Total Operating Expenses 116,834 149,705 205,422 273,763 LOSS FROM OPERATIONS (116,834 ) (149,705 ) (205,422 ) (273,763 ) OTHER (EXPENSES) INCOME Interest income 6 10 16 22 Interest paid to a stockholder and related parties (56,317 ) (57,126 ) (111,873 ) (115,209 ) Interest paid to a third party (2,574 ) — (4,735 ) — Imputed interest (3,927 ) (4,947 ) (8,020 ) (10,031 ) Other, net (3,689 ) (3,636 ) (7,414 ) (6,938 ) Total Other (Expenses) Income, net (66,501 ) (65,699 ) (132,026 ) (132,156 ) LOSS BEFORE TAXES (183,335 ) (215,404 ) (337,448 ) (405,919 ) Income tax expense — NET LOSS (183,335 ) (215,404 ) (337,448 ) (405,919 ) Net loss attributable to non-controlling interests — NET LOSS ATTRIBUTABLE TO ABMT COMMON STOCKHOLDERS (183,335 ) (215,404 ) (337,448 ) (405,919 ) OTHER COMPREHENSIVE INCOME Foreign currency translation income 7,485 (57,501 ) 65,715 79,425 Total other comprehensive loss 7,485 (57,501 ) 65,715 79,425 COMPREHENSIVE LOSS ATTRIBUTABLE TO ABMT COMMON STOCKHOLDERS $ (175,850 ) $ (272,905 ) $ (271,733 ) $ (326,494 ) Net loss per share-basic and diluted - basic and diluted $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.01 ) Weighted average number of shares outstanding during the period - basic and diluted 67,200,693 66,960,961 67,162,142 66,258,092 The accompanying notes are an integral part of these consolidated financial statements F- 3 ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ DEFICIT (UNAUDITED) Accumulated Common stock Additional other Number paid-in Accumulated comprehensive of shares Amount capital deficit loss Total Balance at October 31, 2015 56,874,850 $ 569 $ 1,949,132 $ (6,262,961 ) $ (148,227 ) $ (4,461,487 ) Stock issued for debt conversion at 0.05 per shares 10,000,000 $ 100 499,900 — — 500,000 Stock issued for services ($1 per share) 250,000 2 52,498 — — 52,500 Imputed interest on advances from directors — — 18,990 — — 18,990 Net loss for the year — — — (724,737 ) — (724,737 ) Foreign currency translation gain — 252,439 252,439 Balance at October 31, 2016 67,124,850 $ 671 $ 2,520,520 $ (6,987,698 ) $ 104,212 $ (4,362,295 ) Stock issued for debt conversion at 0.05 per share 2,000,000 20.00 99,980 — — 100,000 Stock issued for services ($0.15 per share) 250,000 3.00 37,497 — — 37,500 Imputed interest on advances from directors — — 8,020 — — 8,020 Net loss for the period — — — (337,448 ) — (337,448 ) Foreign currency translation gain — 65,715 65,715 Balance at April 30, 2017 69,374,850 $ 694 $ 2,666,017 $ (7,325,146 ) $ 169,927 $ (4,488,508 ) The accompanying notes are an integral part of these consolidated financial statements F- 4 ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six months ended Apr 30, 2017 2016 CASH FLOWS FROM OPERATING ACTIVITIES Net loss attributable to ABMT common stockholders $ (337,448 ) $ (405,919 ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation 8,285 15,385 Stock issued for services 37,500 52,500 Imputed interest 8,020 10,031 Changes in operating assets and liabilities Decrease (increase) in: Inventories — 2,719 Other receivables and prepaid expenses (1,352 ) (10,760 ) (Decrease) increase in: Other payables and accrued expenses 94,322 226,807 Net cash used in operating activities (190,673 ) (109,237 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment — (1,325 ) (Increase) decrease in deposit for purchase of property and equipment 1,198 (1,272 ) Net cash used in investing activities 1,198 (2,597 ) CASH FLOWS FROM FINANCING ACTIVITIES Due to a stockholder 58,495 48,197 Due to directors (26,437 ) (17,390 ) Due to related parties 186,810 66,127 Net cash provided by financing activities 218,868 96,934 EFFECT OF EXCHANGE RATE CHANGES ON CASH AND CASH EQUIVALENTS (80 ) (565 ) NET DECREASE IN CASH AND CASH EQUIVALENTS 29,313 (15,465 ) CASH AND CASH EQUIVALENTS AT THE BEGINNING OF PERIOD 6,559 38,304 CASH AND CASH EQUIVALENTS AT THE END OF PERIOD $ 35,872 $ 22,839 The accompanying notes are an integral part of these consolidated financial statements F- 5 ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and rules and regulations of the U.S. Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the unaudited condensed consolidated financial statements contain adjustments considered necessary to present fairly the Company’s financial position as of April 30, 2017, the consolidated results of operations for the three and six months ended April 30, 2017 and 2016 and consolidated statements of cash flows for the six months ended April 30, 2017 and 2016 on an accrual basis and in accordance with accounting principles generally accepted in the United States of America for interim financial information and rules and regulations of the SEC. The consolidated results for the three and six months ended April 30, 2017 are not necessarily indicative of the results to be expected for the entire fiscal year ending October 31, 2017. These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes for the year ended October 31, 2016 appearing in the Company’s annual report on Form 10-K/A as filed with the Securities and Exchange Commission on February 16, 2017. The reporting currency of the Company is US dollar. NOTE 2 ORGANIZATION Advanced BioMedical Technologies, Inc. (fka “Geostar Mineral Corporation” or “Geostar”) (“ABMT”) was incorporated in Nevada on September 12, 2006. Shenzhen Changhua Biomedical Engineering Company Limited (“Shenzhen Changhua”) was incorporated in the People’s Republic of China (“PRC”) on September 25, 2002 as a limited liability company with a registered capital of $724,017. Shenzhen Changhua is owned by two stockholders in the proportion of 70% and 30% respectively. Shenzhen Changhua plans to develop, manufacture and market self-reinforced, re-absorbable degradable PA screws, robs and binding ties for fixation on human fractured bones. The Company is currently conducting clinical trials on its products and intends to raise additional capital to produce and market its products commercially pending the approval from the China Food and Drug Administration (“CFDA”, fka “SFDA”) of the PRC on its products. The Company has no revenue since its inception and, in accordance with Accounting Standards Codification (“ASC”) Topic 915, “Development Stage Entities” (formerly Statement of Financial Accounting Standard (“SFAS”) No. 7, “Accounting and Reporting by Development Stage Enterprise”), is considered a Development Stage Company. Masterise Holdings Limited (“Masterise”) was incorporated in the British Virgin Islands on May 31, 2007 as an investment holding company and was then owned as to 63% by the spouse of Shenzhen Changhua’s 70% majority stockholder at the time and 37% by a third party corporation. On January 29, 2008, Masterise entered into a Share Purchase Agreement (“the Agreement”) with a stockholder of Shenzhen Changhua whereupon Masterise acquired 70% of Shenzhen Changhua for US$64,100 in cash. The acquisition was completed on February 25, 2008. As both Masterise and Shenzhen Changhua were under common control and management, the acquisition was accounted for as a reorganization of entities under common control. Accordingly, the operations of Shenzhen Changhua were included in the consolidated financial statements as if the transactions had occurred retroactively. F- 6 On December 31, 2008, ABMT consummated a Share Exchange Agreement (“the Exchange Agreement”) with the stockholders of Masterise pursuant to which ABMT issued 50,000 shares of Common Stock to the stockholders of Masterise for 100% equity interest in Masterise. Concurrently, on December 31, 2008, a major stockholder of ABMT also consummated an Affiliate Stock Purchase Agreement (the “Affiliate Agreement”) with thirteen individuals including all the stockholders of Masterise, pursuant to which the major stockholder sold a total of 5,001,000 shares of ABMT’s common stock for a total aggregate consideration of $5,000, including 4,438,250 shares to the stockholders of Masterise. On consummation of the Exchange Agreement and the Affiliate Agreement, the 70% majority stockholder of Masterise became an 80.7% stockholder of ABMT. On March 13, 2009, the name of the Company was changed from Geostar Mineral Corporation to Advanced Biomedical Technologies, Inc. The merger of ABMT and Masterise was treated for accounting purposes as a capital transaction and recapitalization by Masterise (“the accounting acquirer”) and a re-organization by ABMT (“the accounting acquiree”). The financial statements have been prepared as if the re-organization had occurred retroactively. Accordingly, these financial statements include the following: (1) The balance sheet consisting of the net assets of the acquirer at historical cost and the net assets of the acquiree at historical cost. (2) The statement of operations including the operations of the acquirer for the periods presented and the operations of the acquiree from the date of the transaction. ABMT, Masterise and Shenzhen Changhua are hereinafter referred to as (“the Company”). NOTE 3 PRINCIPLES OF CONSOLIDATION The accompanying condensed consolidated financial statements include the financial statements of ABMT and its wholly owned subsidiaries, Masterise and its 70% owned subsidiary, Shenzhen Changhua. The non-controlling interests in periods prior to 2012 represent the non-controlling stockholders’ 30% proportionate share of the results of Shenzhen Changhua. All significant inter-company balances and transactions have been eliminated in consolidation. NOTE 4 USE OF ESTIMATES The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. NOTE 5 RELATED PARTY TRANSACTIONS As of April 30, 2017 and October 31, 2016, the Company owed a stockholder $552,101 and $546,953 respectively which are unsecured and repayable on demand. Interests are charged at 7% per annum on the amount owed. F- 7 As of April 30, 2017 and October 31, 2016, the Company owed three related parties a total of $3,169,688 and $3,083,713 respectively which are unsecured and repayable on demand. Interests are charged at 7% per annum on the amounts owed. Total interest expenses on advances from a stockholder and the related parties accrued for the three and six months ended April 30, 2017 and 2016 were $56,317, $57,126, $111,873 and $115,209 respectively. As of April 30, 2017 and October 31, 2016, the Company owed $331,573 and $363,765 respectively, to two directors for advances made on an unsecured basis, repayable on demand and interest free. Imputed interest charged at 5% per annum on the amounts owed to two directors is $3,927, $4,947, $8,020 and $10,031 for the three and six months ended April 30, 2017 and 2016 respectively. On 28 April 2017, interest payables to the Company’s stockholder and two related parties as of 31 January 2017, $53,094 and $46,906 respectively, totaled $100,000, were converted into 2,000,000 shares of common stock at a conversion price of $0.05 per share and which were issued to the said stockholder. On 28 April 2017, the Company issued a total of 250,000 shares to 2 directors as compensation for past services of the directors. The shares so issued, valued at US$37,500, has been included in the accounts for the current period as directors’ emolument. NOTE 6 COMMITMENTS AND CONTINGENCIES The Company’s existing rental leases do not contain significant restrictive provisions. The schedule of future minimum lease obligations falling due under non-cancelable rental operating leases is as follows: Fiscal years ending October 31, 2017 Fiscal years ending October 31, 2018 Fiscal years ending October 31, 2019 Total $ NOTE 7 FAIR VALUE OF FINANCIAL INSTRUMENTS The Financial Accounting Standards Board (FASB) Codification Topic 825 (ASC Topic 825), “Disclosure About Fair Value of Financial Instruments,” requires certain disclosures regarding the fair value of financial instruments. The carrying amounts of other receivables and prepaid expenses, other payables and accrued liabilities and due to a stockholder, directors and related parties approximate their fair values because of the short-term nature of the instruments. The management of the Company is of the opinion that the Company is not exposed to significant interest or credit risks arising from these financial statements. NOTE 8 RECENT ACCOUNTING PRONOUNCEMENTS In August 2014, FASB issued Accounting Standards Update (ASU) No. 2014-15 Preparation of Financial Statements – Going Concern (Subtopic 205-40), Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern. Under generally accepted accounting principles (GAAP), continuation of a reporting entity as a going concern is presumed as the basis for preparing financial statements unless and until the entity’s liquidation becomes imminent. Preparation of financial statements under this presumption is commonly referred to as the going concern basis of accounting. If and when an entity’s liquidation becomes imminent, financial statements should be prepared under the liquidation basis of accounting in accordance with Subtopic 205-30, Presentation of Financial Statements—Liquidation Basis of Accounting. Even when an entity’s liquidation is not imminent, there may be conditions or events that raise substantial doubt about the entity’s ability to continue as a going concern. In those situations, financial statements should continue to be prepared under the going concern basis of accounting, but the amendments in this Update should be followed to determine whether to disclose information about the relevant conditions and events. The amendments in this Accounting Standards Update are effective for the annual period ending after December 15, 2016, and for annual periods and interim periods thereafter. Early application is permitted. The Company will evaluate the going concern considerations in this ASU, however, at the current period, management does not believe that it has met conditions which would subject these financial statements for additional disclosure. F- 8 In February 2016, the FASB issued ASU 2016-02, Leases, which requires a lessee to recognize a lease asset and lease liability on its balance sheet for all leases with a term greater than 12 months. ASU 2016-02 will be effective for interim and annual reporting periods beginning after December 15, 2018. Early application is permitted. The Company is currently evaluating the impact of the adoption of ASU 2016-02 on its operating results and financial position. In August 2016, the FASB issued ASU 2016-15, Statement of Cash Flows - Classification of Certain Cash Receipts and Cash Payments, which adds and clarifies guidance on the classification of certain cash receipts and payments in the statement of cash flows. ASU 2016-15 will be effective for interim and annual reporting periods beginning after December 15, 2017. Early application is permitted. The Company is currently evaluating the impact of the adoption of ASU 2016-15 on its operating results and financial statements. NOTE 9 GOING CONCERN As reflected in the accompanying unaudited condensed consolidated financial statements, the Company has not commenced revenue producing operations and has an accumulated deficit of $7,325,146 as of April 30, 2017 and which includes a net loss of $337,448 for the six months ended April 30, 2017. As of April 30, 2017, the Company’s total current liabilities exceeded its total current assets by $4,551,479 and the Company used cash in operations of $190,673 for the six months ended on that date. These factors raise substantial doubt about its ability to continue as a going concern. In view of the matters described above, recoverability of a major portion of the recorded asset amounts shown in the accompanying condensed consolidated balance sheet is dependent upon continued operations of the Company, which in turn is dependent upon the Company’s ability to raise additional capital, obtain financing and succeed in its future operations. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management has taken the following steps to revise its operating and financial requirements, which it believes are sufficient to provide the Company with the ability to continue as a going concern. The Company is actively pursuing additional funding and strategic partners, which will enable the Company to implement its business plan. Management believes that these actions as successful will allow the Company to continue its operations through the next fiscal year. F- 9 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements This section of the report includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. Actual results could differ materially from those anticipated in these forward looking statements as a result of any number of factors, including those set forth in this Quarterly Report, and in the Company’s most recent Annual Report on Form 10-K/A filed on February 16, 2017. All written and oral forward-looking statements made in connection with this Quarterly Report on Form 10-Q that are attributable to us or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements. Given the uncertainties that surround such statements, you are cautioned not to place undue reliance on such forward-looking statements, which apply only as of the date of this quarterly report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Overview The following discussion is an overview of the important factors that management focuses on in evaluating our businesses, financial condition and operating performance and should be read in conjunction with the financial statements included in this Quarterly Report on Form 10-Q. The Company is subject to a number of risks similar to other companies in the medical device industry. These risks include but are not limited to rapid technological change, uncertainty of market acceptance of our products, uncertainty of regulatory approval, competition from substitute products and larger companies, the need to obtain additional financing, compliance with government regulation, protection of proprietary technology, product liability, and the dependence on key individuals. Our Business We are engaged in the business of designing, developing, manufacturing and the planned future marketing of self-reinforced, re-absorbable biodegradable internal fixation devices. Our polyamide materials, their uses and manufacturing processes are protected by Patent no. ZL971190739, PRC, issued by the State Intellectual Property Office of the P.R.C. Our polyamide materials are used in producing screws, binding wires, rods and related products. These products are used in a variety of applications including orthopedic trauma, sports related medical treatment, or cartilage injuries, and reconstructive dental procedures. At this time, our company is the sole patent holder of PA technologies in China, as well as the only company currently engaged in clinical trials and marketing submission for PA devices in the PRC. Our products are biodegradable internal fixation devices which are made of a very unique material called Polyamide (“PA”). Our PA products, such as screws, binding wires, rods, suture anchors and rib-pins consist of enhanced fibers and high molecular polymers which are designed to facilitate quick healing of complex fractures in many areas of the human skeletal system. 4 Our products offer a number of significant advantages over existing metal implants and the first generation of degradable implants (i.e. PLLA) for patients, surgeons and other customers including: 1. A notably reduced need for a secondary surgery to remove implant due to post-operative complications, therefore avoiding unnecessary risk and expense on all patient care; 2. Enhancing the performance of the materials by manufacturing them to be easily fitted to each patient, forming an exact fit; 3. Improving the biological activity of materials. Clinical trial results have shown that as PA implants degrade, they promote a progressive shift of load to the new bone creating micro-motion and thereby avoiding bone atrophy due to ‘stress shielding’; 4. Reducing the chance of post-operative infection; 5. Effectively controlling the degeneration speed, so that there will be no complications in treating repeat injuries; 6. Ease of post-operative care i.e. no distortion during x-ray imaging; 7. Simple and cost-effective to manufacture. Our products are designed to replace the traditional internal fixation device made of stainless steel and titanium and overcome the limitations of previous generations of products such as PLA and PLLA. Our laboratory statistics show that our PA products have a higher mechanical strength, last longer in degradation ratio and are more evenly absorbed form outer layer inwards as compared with similar materials such as PLA and PLLA. Thus PA allows increased restoration time for bone healing and re-growth. The Company’s PA Degradable and Absorbable Screw (“PA Screw”) and Degradable and Absorbable Binding Wire (“PA Binding Wire”) are currently being tested in human trials under permit from the China Food and Drug Administration (“CFDA”, fka “SFDA”). CFDA Application Process for PA Screws The Company first submitted its application for PA Screws to the CFDA in 2008. The application has been withheld by the CFDA pending additional clinical trial cases. This is due to the amended CFDA regulations, which unlike previous regulations require the applicant to specify the position on the body where the clinical trial is carried out. Our amended CFDA application has specified the ankle fracture as the body part of our clinical trial. This is because bones around this part carry most of the body weight. As of April 30, 2017, we have completed all additional clinical trials required by the CFDA. The company’s CFDA Application is under the CFDA Review Process. Due to the uniqueness of our material, there are no established CFDA Product Standards that we can follow during our application process for our PA Screws. To establish our own Product Standards, the Company has been carrying out extra tests. The Company has submitted its Product Standards and supplementary reports to the CFDA in 2014. In December 2016, the Company received a notice from the CFDA requesting supplementary report as part of current review process. The Company completed the supplementary report and submitted it to the CFDA in June 2017. Furthermore, we anticipate that following the CFDA final approval, the company should be earning revenues in the same quarter that its application is approved. However, we are not able to anticipate the timeline of the CFDA Review Process. Process of Human Trials As of April 30, 2017, for medical study and comparison purpose, the Company has completed a total of 83 successful clinical human trial cases, including 71 cases on ankle fractures and 57 successful PA Binding Wire trial cases. Under CFDA Regulations, a total number of 60 trial cases and 60 comparison cases must be completed before approval is considered. Currently, we have been conducting human trials at the 6 state level hospitals recognized by CFDA for clinical trials in different cities throughout China; including Nanchang, Changsha, Luoyang, Nanning and Tianjin. The cities and provinces where our clinical trial hospitals are based will be the initial target regions on our marketing plan. These regions are both densely populated and have experienced high or above medium economic growth. The clinical trials for the Company’s PA Screws have been completed with 100 percent success rate. The Company is continuously conducting clinical trials on PA Binding Wires. 5 Government Regulation Medical implant devices/products manufactured or marketed by the Company in China are subject to extensive regulations by the CFDA. Pursuant to the related laws and acts, as amended, and the regulations promulgated there under (the “CFDA Regulations”), the CFDA regulates the clinical testing, manufacture, labeling, distribution and promotion of medical devices. The CFDA also has the authority to request repair, replacement, or refund of the cost of any device manufactured or distributed by the Company. Under the CFDA Regulations, medical devices are classified into three classes (class I, II or III), the basis of the controls deemed necessary by the CFDA to reasonably assure their safety and efficacy. Under the CFDA’s regulations, class I devices are subject to general controls (for example, labeling and adherence to Good Manufacturing Practices (“GMP”) requirements) and class II devices are subject to general and special controls. Generally, class III devices are those which must receive premarket approval by the CFDA to ensure their safety and efficacy (for example, life-sustaining, life-supporting and certain implantable devices, or new devices which have not been found substantially equivalent to legally marketed class I or class II devices). The Company is classified as a manufacturer of class III medical devices. Current CFDA enforcement policy prohibits the marketing of approved medical devices for unapproved uses. Before a new device can be introduced into the market in China, the manufacturer generally must obtain CFDA marketing clearance through clinical trials. Since the Company is classified as a manufacturer of Class III medical devices, the Company must carry out all clinical trials in pre-selected CFDA approved hospitals. Manufacturers of medical devices for marketing in China are required to adhere to GMP requirements. Enforcement of GMP requirements has increased significantly in the last several years and the CFDA has publicly stated that compliance will be more strictly scrutinized. From time to time the CFDA has made changes to the GMP and other requirements that increase the cost of compliance. Changes in existing laws or requirements or adoption of new laws or requirements could have a material adverse effect on the Company’s business, financial condition and results of operations. There can be no assurance that the Company will not incur significant costs to comply with applicable laws and requirements in the future or that applicable laws and requirements will not have a material adverse effect upon the Company’s business, financial condition and results of operations. Regulations regarding the development, manufacturing and sale of the Company’s products are subject to change. The Company cannot predict the impact, if any, that such changes might have on its business, financial condition and results of operations. Results of Operations The “Results of Operations” discussed in this section merely reflect the information and results of the Company for the period endedSeptember 25, 2002 (Shenzhen Changhua’s date of inception) to April 30, 2017 and 2016. 6 Revenues The Company is in its development stage and does not have any revenue. The management team is continuously looking for fundraising possibilities for product improvement, machinery upgrades, facility expansions, continuous research and development, and sales and marketing preparation. Our facility is located in Shenzhen China, which is built to meet the GMP standards. Our facility covers about 865 square meters, which includes the combined facilities of offices, laboratories, and workshops. There is one production line for the PA Screw and another production line for the PA Binding Wire. The annual production capabilities of each production line are 100,000 pieces for PA Screw, and 240,000 packs for the PA Binding Wires. Both production lines, at their maximum production capacity, are capable of generating approximately $30,000,000 in annual revenue. Estimate current production lines in full capacity Output Quantity (Max.) Price at ex-factory ($) Total Turnover ($) PA Screw 100,000 (piece) 180 18,000,000 PA Binding Wire 240,000 (pack) 50 12,000,000 Total: 30,000,000 The Company will market its products through a hybrid sales force comprised of a managed network of independent regional distributors/sales agents (80%) and direct sales representatives (20%) in China. There are two ways the Company will generate revenue, 1) through our nationwide and regional distributors and 2) through our direct sales channels. China’s Marketing Analysis and Sales Strategy: We have established long term relationships with many hospitals and national distributors in China. Ms. Hui Wang, the Company’s CEO, has over 20 years’ sales experience in medical distribution. She will be in charge of our sales programs. Professor Shangli Liu, our chief medical advisor, is one of the highest ranked orthopedic doctors in China as well as being highly renowned in the rest of the world. He will assist the Company in nationwide product promotion and joint projects with associated academic institutions and medical schools. During product development and clinical trial stages, we developed close relationships with many major national hospitals. We expect these relationships to boost our revenue generation following CFDA final approval. In order to better serve our customers, including hospitals, distributors, patients and the general public, the Company will set up Regional Service Offices to provide technical support, product information, and customer aid service. China’s market for PA devices depends on 3 major conditions: - Patients - Advanced technology level - Performance and price of the materials The demand for internal fixation medical devices has rapidly increased during the last decade. The combined global market sales for orthopaedic device for year 2012 and 2015 is $43.1 billion and $47.2 billion respectively, an increase of 3.1% each year. There are over 1 million bone fractures in patients in China requiring about 4 million bone bolts/screws each year. Research shows that in the next 10-15 years, China will have a booming aging population and the population in China will continue to increase. The sales of internal fixation medical devices in China reached $1.3 billion in 2013 and it is expected to increase at 18% each year. New and improved medical technology will continue to rapidly grow throughout hospitals in China, and material optimization and product pricing is expected to directly stimulate increased sales. 7 The Company has advantages and more opportunities over other competitors due to: - No other similar patent registrations in China - We are the only company qualified and permitted to perform PA clinical trials by CFDA - We have a timing advantage over other companies in China which would have to go through the preclinical testing for the CFDA permit on clinical trials. - Under existing regulations by CFDA, it will take at least 3-5 years for clinical trials Number of Hospitals at the end of April 2017 Statistic and Census report by the National Health and Family Planning Commission of the People’s Republic of China. Statistic and Census report by National Health and Family Planning Commission of the People’s Republic of China (April 2017) April 2017 April 2016 Increase / (Decrease) Total No. of Hospitals 29,478 28,072 1,406 Public Hospital 12,602 12,982 (380) Private Hospital 16,876 15,090 1,786 Hospital Rating AAA 2,267 2,142 125 AA 8,081 7,665 416 A 9,424 8,936 488 In general, technological advancements and the marketing potential within Asia are the biggest factors in driving significant growth within the global orthopedic devices market. Another major factor that positively influences this market is the growing number of aging baby boomers with active lifestyles. This sector represents a large portion of the total population. Research and Development The Company has developed five proprietary re-absorbable polymer fixation implant product lines, including screws, pins, tacks, rods and binding wires, which provide an alternative to metal implants and overcome the limitations of first generation re-absorbable fixation devices. The Company’s product range will ultimately cover the full gamut of components featuring self-reinforced, re-absorbable, biodegradable PA macromolecule polymer materials for implantation, including human orthopedic and dental applications, as well as veterinary applications. We expect research and development expenses to grow as we continue to invest in basic and advanced research, clinical trials, product development and in our intellectual property. Although there are substantial research and development (R&D) activities within the Company and, the Company regards R&D activity as the key to maintain its technological advantage and innovation, there can be no assurance that the Company will be able to obtain any further clearances or approvals, if required, to market its products for their intended uses on a timely basis, if at all. Moreover, regulatory approvals, if granted, may include significant limitations on the indicated uses for which a product may be marketed. Delays in the receipt of or the failure to obtain such clearances or approvals, the need for additional clearances or approvals, the loss of previously received clearances or approvals, unfavorable limitations or conditions of approval, or the failure to comply with existing or future regulatory requirements could have a material adverse effect on the Company’s business, financial condition and results of operations. 8 Pre-Market Research The Company has been conducting Pre-Market Research while its PA Screw Application is under CFDA review. The research is intended to estimate the potential market success of the company’s products that can be expected. The research also looks beyond the Company’s initial market - China, and covers international markets. Based on the results of our Pre-Market Research and the positive feedbacks we have received from trade shows and industrial conferences, it is the Company’s intention to apply for additional international regulatory approvals in due course. Finance Costs As of April 30, 2017 and October 31, 2016, a stockholder and three related parties had loaned a total of $3,721,789 and $3,630,666 respectively to the Company as unsecured loans repayable on demand and interest is charged at 7% per annum on the amount due. Total interest expenses on advances from a stockholder and the related parties accrued for the three and six months ended April 30, 2017 and 2016 were $56,317, $57,126, $111,873 and $115,209 respectively. As of April 30, 2017 and October 31, 2016, the Company owed $331,573 and $363,765 respectively to the directors for advances made on an unsecured basis, repayable on demand. Total imputed interest expenses on advances from the directors, calculated at 5% per annum, recorded as additional paid-in capital amounted to $3,927, $4,947, $8,020 and $10,031 for the three and six months ended April 30, 2016 and 2017 respectively. During the current period, $100,000 of the interest payable to a Company’s stockholder were converted into 2,000,000 shares of common stock at a conversion price of $0.05 per share. On April 28, 2017, the Company issued 250,000 shares of restricted common stock as directors’ services compensation for past services to two directors of the Company. The shares were valued at the closing price of $0.15 per share on the date of grant, yielding an aggregate fair value of $37,500. The share valuation of US$37,500 is included in the accounts for the current period as directors’ emolument. Net Loss The net loss attributable to common stockholders for the three and six months ended April 30, 2017 and 2016 were $183,335, $215,404, $337,448 and $405,919 respectively. We do not have any revenue from inception to April 30, 2017 but have to incur operating expenses for the upkeep of the Company and the clinical trials. Liquidity and Capital Resources We had a working capital deficit of $4,551,479 and $4,435,981 as of April 30, 2017 and October 31, 2016 respectively. Our working capital deficit is due to the fact that we are in the application process for the CFDA permit to produce, market or sell in China. We had no revenues during the period and that our sole source of financing is loans from our related parties and stockholders. Meanwhile, we have been conducting clinical trials for PA Binding Wire. 9 Cash Flows Net Cash Used in Operating Activities Net cash used in operating activities was $190,673 and $109,237 in the six months ended April 30, 2017 and 2016 respectively. This amount was attributable primarily to the net loss after adjustment for non-cash items, such as depreciation, stock issued for services, imputed interest on advances from directors, and others like charges in other receivables and prepaid expenses and other payables and accrued expenses. Net Cash Used in Investing Activities We recorded $1,198 net cash from and $2,597 net cash used in investing activities in the six months ended April 30, 2017 and 2016 respectively. This amount reflected purchases of property and equipment, primarily for research and development to our facilities. Net Cash Provided by Financing Activities Net cash provided by financing activities in the six months ended April 30, 2017 and 2016 was $218,868 and $96,934 respectively, which represented advances from a stockholder, directors and related parties, loan repayment to directors and advances to a related company. Operating Capital and Capital Expenditure Requirements Our ability to continue as a going concern and support the commercialization of current products is dependent upon our ability to obtain additional financing in the near term. We anticipate that such funding will be in the form of equity financing from sales of our common stock. However, there is no assurance that we will be able to raise sufficient funding from the sale of our common stock to fund our business plan should we decide to proceed. We anticipate continuing to rely on advances from our related parties and stockholders in order to continue to fund our business operations. We believe that our existing cash, cash equivalents at April 30, 2017, will be insufficient to meet our cash needs. Our minimum cash requirement for the next 12 months is projected to be $700,000. This amount may increase if we decide to start clinical trials on new products. Once we receive the CFDA permit for our PA Screw, our revenue will cover our expenditures. Otherwise, we will continue to rely on external investments and shareholder’s loans to meet our cash needs. The management is actively pursuing additional funding and strategic partners, which will enable the Company to implement our business plan, business strategy, to continue research and development, clinical trials or further development that may arise. We intend to spend more to support the commercialization of current products and on research and development activities, including new products development, regulatory and compliance, clinical studies, and the enhancement and protection of our intellectual property portfolio. OFF-BALANCE SHEET ARRANGEMENTS We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our investors. CRITICAL ACCOUNTING POLICIES The preparation of our financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an ongoing basis, we evaluate our estimates, including but not limited to those related to income taxes and impairment of long-lived assets. We base our estimates on historical experience and on various other assumptions and factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Based on our ongoing review, we plan to adjust to our judgments and estimates where facts and circumstances dictate. Actual results could differ from our estimates. 10 We believe the following critical accounting policies are important to the portrayal of our financial condition and results and require our management’s most difficult, subjective or complex judgments, often because of the need to make estimates about the effect of matters that are inherently uncertain. 1. Property and equipment Property and equipment are stated at cost, less accumulated depreciation. Expenditures for additions, major renewals and betterments are capitalized and expenditures for maintenance and repairs are charged to expense as incurred. Depreciation is provided on a straight-line basis, less estimated residual value over the assets estimated useful lives. The estimated useful lives of the assets are 5 years. 2. Long-lived assets In accordance with FASB Codification Topic 360 (ASC Topic 360), “Accounting for the impairment or disposal of Long-Lived Assets”, long-lived assets and certain identifiable intangible assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. For purposes of evaluating the recoverability of long-lived assets, the recoverability test is performed using undiscounted net cash flows related to the long-lived assets. The Company reviews long-lived assets to determine that carrying values are not impaired. 3. Fair value of financial instruments FASB Codification Topic 825 (ASC Topic 825), “Disclosure About Fair Value of Financial Instruments,” requires certain disclosures regarding the fair value of financial instruments. The carrying amounts of other receivables and prepaid expenses, other payables and accrued liabilities and due to a stockholder, directors and related parties approximate their fair values because of the short-term nature of the instruments. The management of the Company is of the opinion that the Company is not exposed to significant interest or credit risks arising from these financial statements. 4. Income taxes The Company accounts for income taxes under The Financial Accounting Standards Board (FASB) Codification Topic 740-10-25 (“ASC 740-10-25”). Under ASC 740-10-25, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Under ASC 740-10-25, the effect on deferred tax assets and liabilities of a change in tax rates is recognized as income in the period included the enactment date. 11 5. Research and Development Research and development costs related to both present and future products are expensed as incurred. 6. Foreign currency translation The reporting currency of the company’s financial statements is the US dollar. The financial statements of the Company’s subsidiary denominated in currencies other than the US dollar are translated into US dollars using the closing rate method. The balance sheet items are translated into US dollars using the exchange rates at the respective balance sheet dates. The capital and various reserves are translated at historical exchange rates prevailing at the time of the transactions while income and expenses items are translated at the average exchange rate for the year. All exchange differences are recorded within equity. RECENT ACCOUNTING PRONOUNCEMENTS In August 2014, FASB issued Accounting Standards Update (ASU) No. 2014-15 Preparation of Financial Statements – Going Concern (Subtopic 205-40), Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern. Under generally accepted accounting principles (GAAP), continuation of a reporting entity as a going concern is presumed as the basis for preparing financial statements unless and until the entity’s liquidation becomes imminent. Preparation of financial statements under this presumption is commonly referred to as the going concern basis of accounting. If and when an entity’s liquidation becomes imminent, financial statements should be prepared under the liquidation basis of accounting in accordance with Subtopic 205-30, Presentation of Financial Statements—Liquidation Basis of Accounting. Even when an entity’s liquidation is not imminent, there may be conditions or events that raise substantial doubt about the entity’s ability to continue as a going concern. In those situations, financial statements should continue to be prepared under the going concern basis of accounting, but the amendments in this Update should be followed to determine whether to disclose information about the relevant conditions and events. The amendments in this Accounting Standards Update are effective for the annual period ending after December 15, 2016, and for annual periods and interim periods thereafter. Early application is permitted. The Company will evaluate the going concern considerations in this ASU, however, at the current period, management does not believe that it has met conditions which would subject these financial statements for additional disclosure. In February 2016, the FASB issued ASU 2016-02, Leases, which requires a lessee to recognize a lease asset and lease liability on its balance sheet for all leases with a term greater than 12 months. ASU 2016-02 will be effective for interim and annual reporting periods beginning after December 15, 2018. Early application is permitted. The Company is currently evaluating the impact of the adoption of ASU 2016-02 on its operating results and financial position. In August 2016, the FASB issued ASU 2016-15, Statement of Cash Flows - Classification of Certain Cash Receipts and Cash Payments, which adds and clarifies guidance on the classification of certain cash receipts and payments in the statement of cash flows. ASU 2016-15 will be effective for interim and annual reporting periods beginning after December 15, 2017. Early application is permitted. The Company is currently evaluating the impact of the adoption of ASU 2016-15 on its operating results and financial statements. The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and do not believe the future adoptions of any such pronouncements may be expected to cause a material impact on the financial condition or the results of operations. 12 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures We have established disclosure controls and procedures, as such term is defined in Rule13a-15(e) under the Securities Exchange Act of 1934. Our disclosure controls and procedures are designed to ensure that material information relating to us, including our consolidated subsidiaries, is made known to our principal executive officer and principal financial officer by others within our organization. Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of our disclosure controls and procedures as of April 30, 2017 to ensure that the information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act of 1934 is accumulated and communicated to our management, including our principal executive officer and principal financial officer as appropriate, to allow timely decisions regarding required disclosure. Based on this evaluation, our principal executive officer and principal financial officer concluded that our disclosure controls and procedures were effective as of April 30, 2017. Changes in Internal Control During the most recently completed fiscal quarter, there has been no change in the Company’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, its internal control over financial reporting. 13 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS Currently we are not involved in any pending litigation or legal proceeding. ITEM 1A. RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. ITEM 5. OTHER INFORMATION None. 14 ITEM 6. EXHIBITS The following documents are filed as a part of this report or are incorporated by reference to previous filings, if so indicated: Exhibit No. Description 3.1 Articles of Incorporation (1) 3.2 Bylaws (1) 31.1 Section 302 Certification of Chief Executive Officer* 31.2 Section 302 Certification of Chief Financial Officer * 32.1 Section 906 Certification of Chief Executive Officer * 32.2 Section 906 Certification of Chief Financial Officer * 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document *filed herewith (1) Incorporated by reference to the Form SB-2 registration statement filed on January 16, 2007. 15 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: June 19, 2017 By: ADVANCED BIOMEDICAL TECHNOLOGIES, INC. By: /s/Chi Ming Yu Chi Ming Yu, President and Director (Principal Executive Officer) By: /s/ Hui Wang Hui Wang, Director and Chief Executive Officer (Controller) By: /s/ Kai Gui Kai Gui, Director, Secretary and Chief Financial Officer (Principal Financial Officer) 16
